Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143427(42)(44)                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 143427
                                                                    COA: 296730
  ROMANDO LEWIS,                                                    Wayne CC: 09-020831-FC
             Defendant-Appellant.
  ____________________________________/

        On order of the Court, the motion to file a supplemental brief is GRANTED. The
  motion for reconsideration of this Court’s October 24, 2011 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2012                      _________________________________________
         d0416                                                                 Clerk